Case 21-00099-NGH          Doc 21    Filed 05/21/21 Entered 05/21/21 16:18:06           Desc Main
                                    Document      Page 1 of 3




Timothy R. Kurtz, ISB No. 8774
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 956
Boise, ID 83701
Telephone (208) 287-8125
Facsimile (208) 287-8130


                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In re:                                           )
                                                 )     Case No. 21-00099-NGH
JENNIFER HOLMES,                                 )
                                                 )     Chapter 7
                 Debtor.                         )
                                                 )
                                                 )
                                                 )
                                                 )

                MOTION TO EXTEND TIME TO OBJECT TO EXEMPTIONS

          Chapter 7 Trustee, Timothy R. Kurtz (“Trustee”) hereby moves this Court, pursuant to

Federal Rule of Bankruptcy Procedure 4003(b) for additional time to object to the exemptions

filed by Debtor Jennifer Holmes (“Debtor”). Trustee respectfully represents the following in

support of this motion:

          1.     On February 23, 2021, Jennifer Holmes (the “Debtor”) filed her Chapter 7

bankruptcy case. Dkt. No. 1.

          2.     Trustee was thereafter appointed to administer the assets of Debtor’s bankruptcy

estate.

          3.     Debtor appeared at the second § 341(a) meeting on April 22, 2021. The meeting

under § 341(a) was concluded on that date.




MOTION TO EXTEND TIME TO OBJECT TO EXEMPTIONS - 1
                                                                                       58817.0005.13783087.1
Case 21-00099-NGH         Doc 21     Filed 05/21/21 Entered 05/21/21 16:18:06          Desc Main
                                    Document      Page 2 of 3




       4.      Trustee has investigated the financial affairs of Debtor and has determined that

additional investigation and analysis is needed with respect to the homestead declaration filed by

Debtor prepetition, among other issues related to Debtor’s claimed exemptions. Trustee intends

to investigate the homestead exemption via contact with the notary public, who purportedly

witnessed Debtor’s signature on the declaration. At this time, Trustee has not been able to locate

the notary public to further inquire of this person.

       5.      Pursuant to Federal Rule of Civil Procedure 4003(b), Trustee submits that

adequate cause is present in this case to extend the deadline to object to Debtor’s exemptions

thirty (30) days from the date of this Motion.

       WHEREFORE, Trustee respectfully requests that the Court enter an order extending the

deadline to file an objection to Debtor’s claimed exemptions to and including June 21, 2021.



 Date: May 21, 2021.




                                                 By: _/s/ Timothy R. Kurtz___________________
                                                    Timothy R. Kurtz
                                                    Chapter 7 Trustee




MOTION TO EXTEND TIME TO OBJECT TO EXEMPTIONS - 2
                                                                                      58817.0005.13783087.1
Case 21-00099-NGH     Doc 21     Filed 05/21/21 Entered 05/21/21 16:18:06     Desc Main
                                Document      Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this ______day of May, 2021, I electronically filed the
foregoing MOTION TO EXTEND TIME TO OBJECT TO EXEMPTIONS with the Clerk of the
Court using the CM/ECF system which sent a Notice of Electronic Filing to the following
persons:


  Michael A. Wilder                         michael@averylaw.net
  U.S. Trustee                              ustp.region18.bs.ecf@usdoj.gov




      AND, I HEREBY CERTIFY that I have served the foregoing document to the following
non-CM/ECF Registered Participants via U.S. Mail (list names and addresses):


 Jennifer Holmes
 2370 S. Three Mile Creek Way
 Boise, Idaho 83709




                                        /s/ Brent R. Wilson
                                        Brent R. Wilson




MOTION TO EXTEND TIME TO OBJECT TO EXEMPTIONS - 3
                                                                             58817.0005.13783087.1
